Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made by and between
Destination Maternity Corporation (the “Company”) and David Helkey (the
“Executive”).

WHEREAS, the Company desires to employ the Executive as its Chief Financial and
Operating Officer, effective as of January 21, 2019 (the “Effective Date”), and
the Executive desires to be so employed by the Company; and

WHEREAS, the parties wish to enter into this Agreement to memorialize the terms
of the Executive’s employment by the Company.

NOW, THEREFORE, in consideration of the foregoing and intending to be bound
hereby, the parties agree as follows:

1.    Employment. The Executive’s employment pursuant to the terms and
conditions of this Agreement shall commence as of the Effective Date, subject to
the Executive’s reporting to work on such date. During the Term (as defined
below), the Executive shall be employed as the Chief Financial and Operating
Officer of the Company. In such position, the Executive shall render executive
and management services to the Company consistent with such position as may be
reasonably assigned to the Executive by Company’s Chief Executive Officer or
Board of Directors (the “Board”). During the Term, the Executive shall report to
and shall be subject to the oversight and direction of the Company’s Chief
Executive Officer.

2.    Term. Subject to earlier termination as provided for in Section 6 hereof,
the term of the Executive’s employment under this Agreement shall be for a
period of three (3) years from the Effective Date; provided, however, that, on
the third (3rd) anniversary of the Effective Date and on each anniversary of
such date (each, an “End Date”), the Executive’s employment hereunder shall
renew automatically for a successive additional one (1) year period unless
notice of non-renewal is given by either party to the other at least ninety
(90) days in advance of the next following End Date. The period of the
Executive’s employment pursuant to the terms and conditions of this Agreement is
referred to herein as the “Term.”

3.    Duties. The Executive will devote his best efforts and substantially all
of his business time and services to the Company and its affiliates to perform
such duties as may be customarily incident to his position and as may reasonably
be assigned to him from time to time by the Chief Executive Officer or the
Board. The Executive will not, in any capacity, engage in other business
activities or perform services for any other individual, firm or corporation
without the prior written consent of the Board. During the Term, the Executive,
with the prior written consent of the Board in each instance, may serve on
corporate, civic or charitable boards of directors or committees and, without
such consent, may manage personal investments, in each case so long as such
activities are not in competition and do not interfere with the performance of
the Executive’s responsibilities hereunder.

4.    Place of Performance. The Executive will perform his services hereunder at
the principal executive offices of the Company in Moorestown, New Jersey;
provided, however, that the Executive may be required to travel from time to
time for business purposes.

5.    Compensation and Indemnification.

5.1.    Base Salary. The Executive’s annual salary will be $275,000 (the “Base
Salary”), paid in accordance with the Company’s payroll practices as in effect
from time to time. The Base Salary will be reviewed annually by the Compensation
Committee of the Board (the “Committee”).



--------------------------------------------------------------------------------

5.2.    Incentive Compensation.

5.2.1.    Each calendar year during the Term, the Executive shall be eligible to
receive an incentive bonus, calculated as a percentage (%) of the Company’s
adjusted EBITDA for each such calendar year, as follows: (a) if the estimated
adjusted EBITDA level is less than or equal to the Company’s previous year’s
actual adjusted EBITDA, 0.7% of the difference between estimated adjusted EBITDA
and $0; (b) if the estimated adjusted EBITDA level is above the previous year’s
actual adjusted EBITDA and below budgeted adjusted EBITDA, 0.7% of the previous
calendar year’s adjusted EBITDA plus 2.5% of the difference of estimated
adjusted EBITDA and last year’s actual adjusted EBITDA; and (c) if the estimated
adjusted EBITDA level is above budgeted adjusted EBITDA, 0.7% of the previous
calendar year’s adjusted EBITDA plus 2.5% of the difference of budgeted adjusted
EBITDA and the previous calendar year’s adjusted EBITDA plus 5.0% of the
difference of estimated adjusted EBITDA and budgeted adjusted EBITDA (such
bonus, the “Incentive Compensation”). The Board shall determine, in good faith,
in consultation with the Chief Executive Officer and the other members of the
Company’s executive management team, the budgeted adjusted EBITDA (including the
definition of EBITDA) on or before the start of the calendar year for which such
Incentive Compensation is payable and the estimated and actual adjusted EBITDA
for each calendar year of the Term.

5.2.2.    Unless otherwise provided herein, the Incentive Compensation will be
paid in twelve (12) monthly distributions (or “draws”) after the Company’s
estimated adjusted EBITDA is determined for the applicable calendar year,
subject to adjustment up or down from time to time based on actual results
compared to estimates and anticipated underpayments or overpayments of monthly
draws. Monthly payments of Incentive Compensation shall be subject to “true up”
following the completion of the audited financial statements of the Company. In
the event of any underpayment, the Company shall pay such underpayment within
thirty (30) days following the completion of such audited financial statements.
In the event of any overpayment, the amount of such overpayment(s) shall be
deducted from the Executive’s Incentive Compensation for the next succeeding
monthly Incentive Compensation payment(s) until such overpayment has been
absorbed by such deductions. In the event any overpayments have not been fully
recovered upon the expiration or termination of the Term, the amount of such
un-recovered overpayment(s) shall be deducted from any amounts payable by the
Company pursuant to Section 6.1 of this Agreement, and if no amounts are payable
by the Company pursuant to Section 6.1 of this Agreement, the amount of such
un-recovered overpayments shall be paid by the Executive to the Company within
thirty (30) days following the Company’s written request. Except as expressly
provided in Section 6.1, the Executive must be employed by the Company on the
date of payment of any installment of the Incentive Compensation in order to be
eligible to be receive such payment.

5.2.3.    The Executive’s total cash compensation (i.e., Base Salary and the
Incentive Compensation) shall not exceed $1,200,000 for any calendar year of the
Term.

5.3.    Equity Awards.

5.3.1.    Subject to approval by the Committee and the Board, for fiscal year
2019, the Executive shall be entitled to receive a one-time equity grant with a
grant date fair value of

 

2



--------------------------------------------------------------------------------

approximately $200,000 (the “Initial Grant”), calculated as of the grant date,
which shall be no later than thirty (30) days from the Effective Date. The
Initial Grant shall be collectively allocated as follows: (i) 20% in restricted
stock units, vesting in four (4) equal annual increments beginning on the first
(1st) anniversary of the Effective Date, as further set forth in the Restricted
Stock Unit Award Agreement (the “RSU Agreement”), attached hereto as Exhibit A,
(ii) 60% in restricted stock units that vest based on the attainment of certain
performance goals, as further provided in the Performance RSU Agreement (the
“Performance RSU Agreement”), attached hereto as Exhibit B; and (iii) 20% in
stock options to purchase common stock in the Company, vesting in four (4) equal
annual increments beginning on the first (1st) anniversary of the Effective
Date, as further set forth in the Stock Option Award Agreement (the “Option
Agreement”), attached hereto as Exhibit C. The Initial Grant will be subject to
the terms of the RSU Agreement, Performance RSU Agreement and Option Agreement
and the Company’s 2005 Equity Incentive Plan, as amended and restated (the
“Plan”). For future fiscal years in the Term, the Executive will be eligible for
grants of equity under the Plan in an amount (which for the avoidance of doubt,
may be less than the Initial Grant) and on the terms as decided by the Committee
in its sole discretion.

5.4.    Participation in Employee Benefit Plans. During the Term, the Executive
shall be entitled to participate in all employee benefit plans, practices and
programs maintained by the Company and made available to its senior executives
generally including, without limitation, all pension, retirement, profit
sharing, savings, medical, hospitalization, disability, life or travel accident
insurance, vacation, sick leave, perquisite and personal leave plans. The
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are generally applicable to the other senior executives
of the Company.

5.5.    Paid Time Off. The Executive will be entitled to four (4) weeks of paid
time off each year, in addition to sick leave, personal days and holidays in
accordance with Company policies in effect from time to time. The accrual,
usage, carryover and expiration of such paid time off will be subject to the
policies of the Company, as in effect from time to time.

5.6.    Business Expenses. During the Term, the Executive shall be entitled to
reimbursement of necessary and reasonable business expenses incurred by the
Executive consistent with the Company’s policy.

5.7.    Indemnification. During his employment and thereafter, the Company
agrees to indemnify and hold the Executive harmless in connection with actual,
potential or threatened actions or investigations related to the Executive’s
services for, or employment by, the Company and/or its subsidiaries in the same
manner as other officers and directors to the fullest extent provided in the
Company’s by-laws and to be covered by directors’ and officers’ (“D&O”)
insurance to the maximum extent and length of coverage of any other officer or
director of the Company.

5.8.    Relocation Assistance. The Company shall provide the Executive with
relocation assistance in accordance with the terms of Exhibit D.

6.    Termination. Upon any cessation of his employment with the Company, the
Executive will be entitled only to such compensation and benefits as described
in this Section 6. Upon any cessation of his employment for any reason, unless
otherwise requested by the Board, the Executive agrees to resign immediately
from all officer and director positions he then holds with the Company and its
affiliates.

 

3



--------------------------------------------------------------------------------

6.1.    Termination without Cause or for Good Reason. If the Executive’s
employment by the Company ceases due to a termination by the Company without
Cause (as defined below) or a resignation by the Executive for Good Reason (as
defined below) (each a “Qualifying Termination”), the Executive will be entitled
to:

6.1.1.    payment of all accrued and unpaid Base Salary through the date of such
cessation;

6.1.2.    payment of any Incentive Compensation not yet paid, but earned for the
calendar year in which the Executive’s employment is terminated, in an amount
determined by multiplying adjusted EBITDA for the period of the calendar year
immediately preceding the date of termination by the applicable percentage, as
determined pursuant to Section 5.2.1 and multiplying the product thereof by a
fraction, (i) the numerator of which shall be the number of days in the period
from the beginning of such calendar year through the date of the termination of
the Executive’s employment and (ii) the denominator of which shall be three
hundred sixty-five (365). Such amount shall be reduced by any payments of
Incentive Compensation already made to the Executive for the calendar year in
which the Executive’s employment is terminated pursuant to Section 6.1. Such
payment (if any) shall be made on the Company’s next regularly scheduled payment
date of the Incentive Compensation, as if the Executive’s employment had not
been terminated hereunder, provided that such payment shall be subject to any
“true-up” required under Section 5.2.2;

6.1.3.    payment of (i) six (6) months of the Executive’s Base Salary, in the
event that such Qualifying Termination occurs in the first (1st) year of the
Term; (ii) nine (9) months of the Executive’s Base Salary, in the event that
such Qualifying Termination occurs in the second (2nd) year of the Term; and
(iii) twelve (12) months of the Executive’s Base Salary, in the event that such
Qualifying Termination occurs in the third (3rd) year of the Term or thereafter,
in each case of (i), (ii) and (iii), payable in equal installments over the
applicable monthly period on the Company’s normally scheduled payroll dates; and

6.1.4.    waiver of the applicable premium otherwise payable for COBRA
continuation coverage for the Executive (and, to the extent covered immediately
prior to the date of such cessation, his spouse and eligible dependents) for a
period equal to six (6) months. Except as otherwise provided in this
Section 6.1, all compensation and benefits will cease at the time of such
cessation and the Company will have no further liability or obligation by reason
of such cessation.

The payments and benefits described in this Section 6.1 are in lieu of, and not
in addition to, any other severance arrangement maintained by the Company.
Notwithstanding any provision of this Agreement, the payments and benefits
described in Section 6.1 are conditioned on the Executive’s execution and
delivery to the Company, within forty-five 45 days following his cessation of
employment, of a general release of claims against the Company and its
affiliates in such form as the Company may reasonably require (the “Release”).
Subject to Section 6.4 below, and provided the Release is not revoked, the
severance benefits described herein will begin to be paid or provided
(x) fifteen (15) days after the Release has been delivered (on the Company’s
next regularly scheduled payroll date), if the sixty (60)-day period following
the cessation of employment does not straddle two (2) calendar years; or (y) the
later of fifteen (15) days after the Release has been delivered or the Company’s
first regularly scheduled payroll date in the calendar year following the
cessation of employment, if the sixty (60)-day period following such cessation
straddles two (2) calendar years.

 

4



--------------------------------------------------------------------------------

6.2.    Termination Following a Change in Control. For cessations of employment
due to a Qualifying Termination that occur during the eighteen (18)-month period
following consummation of a Change in Control, (a) the references in
Section 6.1.3 to “six (6) months of the Executive’s Base Salary” and “nine
(9) months of the Executive’s Base Salary” will be replaced with “twelve
(12) months of the Executive’s Base Salary,” and (b) the reference in
Section 6.1.4 to “six (6) months” will be replaced with “twelve (12) months”.
For avoidance of doubt, the payment of these enhanced severance benefits is
subject to the release requirements described at the end of Section 6.1.

6.3.    Other Terminations. If the Executive’s employment with the Company
ceases for any reason other than as described in Section 6.1, above (including
but not limited to termination (a) by the Company for Cause, (b) as a result of
the Executive’s death, (c) as a result of the Executive’s Disability or (d) a
resignation by the Executive without Good Reason), then the Company’s obligation
to the Executive will be limited solely to the payment of accrued and unpaid
Base Salary through the date of such cessation. All compensation and benefits
will cease at the time of such cessation and, except as otherwise provided by
COBRA, the Company will have no further liability or obligation by reason of
such termination. The foregoing will not be construed to limit the Executive’s
right to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.

6.4.    Compliance with Section 409A.

6.4.1.    If the termination giving rise to the payments described in
Section 6.1 is not a “Separation from Service” within the meaning of Treas. Reg.
§ 1.409A-1(h)(1) (or any successor provision), then the amounts otherwise
payable pursuant to that section will instead be deferred without interest and
will not be paid until the Executive experiences a Separation from Service. In
addition, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) to payments due to the Executive upon or
following his Separation from Service, then notwithstanding any other provision
of this Agreement (or any otherwise applicable plan, policy, agreement or
arrangement), any such payments that are otherwise due within six (6) months
following the Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to the Executive in a lump sum immediately following that six (6)-month period.
This paragraph should not be construed to prevent the application of Treas. Reg.
§ 1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable hereunder.
For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments will be deemed a separate
payment.

6.4.2.    Notwithstanding anything in this Agreement to the contrary, to the
extent an expense, reimbursement or in-kind benefit provided to the Executive
pursuant to this Agreement or otherwise constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code, (a) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the

 

5



--------------------------------------------------------------------------------

Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (b) the reimbursements for expenses for which the Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, and (c) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

6.5.    Compliance with Section 280G. If any payment or benefit due to the
Executive from the Company or its subsidiaries or affiliates, whether under this
Agreement or otherwise, would (if paid or provided) constitute a Parachute
Payment (as defined below), then notwithstanding any other provision of this
Agreement or any other commitment of the Company, that payment or benefit will
be limited to the minimum extent necessary to ensure that no portion thereof
will fail to be tax-deductible to the Company by reason of Section 280G of the
Code; provided that such reduction shall only apply if the aggregate after-tax
value of the Parachute Payments retained by the Executive (after giving effect
to such reduction) is greater than the aggregate after-tax value (after giving
effect to the excise tax imposed by Section 4999 of the Code) of the Parachute
Payments to the Executive without any such reduction. The determination as to
whether and to what extent payments and benefits under this Agreement or
otherwise are required to be reduced in accordance with this paragraph will be
made at the expense of the Company by an independent expert selected by the
Company. If multiple payments or benefits are subject to reduction under this
paragraph, such payments or benefits will be reduced in the order that maximizes
the Executive’s economic position (as determined by such independent expert). If
there has been any underpayment or overpayment under this Agreement or otherwise
as determined by the independent expert (whether at the time of initial
determination or subsequently upon IRS audit), the amount of such underpayment
or overpayment shall forthwith be paid to the Executive or refunded to the
Company, as the case may be.

6.6.    Definitions. For purposes of this Agreement:

6.6.1.    “Cause” means: (a) conviction of or plea of guilty or nolo contendere
to a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude; (b) alcohol abuse or use of
controlled drugs (other than in accordance with a physician’s prescription); (c)
willful misconduct or gross negligence in the course of employment; (d) material
breach of any published Company policy, including (without limitation) the
Company’s ethics guidelines, insider trading policies or policies regarding
employment practices; (e) material breach of any agreement with a duty owed to
the Company or any of its affiliates, after written notice and a period of ten
(10) business days to cure; or (f) refusal to perform the lawful and reasonable
directives of the Board that are within the scope of the Executive’s employment.
For avoidance of doubt, a separation from service that occurs as a result of a
condition entitling the Executive to benefits under any Company sponsored or
funded long term disability arrangement will not constitute a termination
“without Cause.”

6.6.2.    “Change in Control” means the first to occur of any of the events
described in Section 1(f) of the Plan (or any successor provision).
Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred unless such event would also be a Change in Control under Section 409A
of the Code.

6.6.3.    “Conflicting Product” means any product, process or service which is
the same as, similar to or competitive with any Company product (which includes
third-party products that are distributed by Company), process, or service.
Conflicting Products include, but are not limited to, maternity and nursing
apparel and related accessories.

 

6



--------------------------------------------------------------------------------

6.6.4.    “Disability” shall have the meaning set forth in the Plan.

6.6.5.    “Good Reason” means any of the following, without the Executive’s
prior consent: (a) a diminution in title; (b) a reduction in Base Salary or a
reduction in the percentage thresholds used to calculate the Incentive
Compensation, in a manner designed to reduce the overall Incentive Compensation
payable to the Executive; or (c) a relocation of the Executive’s principal
worksite by more than fifty (50) miles that increases the Executive’s one-way
commute. However, none of the foregoing events or conditions will constitute
Good Reason unless the Executive provides the Company with written objection to
the event or condition within thirty (30) days following the occurrence thereof,
the Company does not cure the event or condition within thirty (30) days of
receiving that written objection, and the Executive resigns his employment
within thirty (30) days following the expiration of that cure period.

6.6.6.    “Parachute Payment” has the same meaning as used in Section 280G(b)(2)
of the Code.

6.6.7.    “Restricted Period” means the period during the Executive’s employment
and continuing for twelve (12) months thereafter (without regard to the
circumstances of the termination of the Executive’s employment).

7.    Confidential Information. “Confidential Information” means information
which the Company regards as confidential or proprietary and which the Executive
learns or develops during or related to his employment, including, but not
limited to, information:

 

  a.

relating to the Company’s products, suppliers, pricing, costs, sourcing, design,
fabric and distribution processes;

 

  b.

relating to the Company’s marketing plans and projections;

 

  c.

consisting of lists of names and addresses of the Company’s employees, agents,
factories and suppliers;

 

  d.

relating to the methods of importing and exporting used by the Company;

 

  e.

relating to manuals and procedures created and/or used by the Company;

 

  f.

consisting of trade secrets or other information that is used in the Company’s
business, and which give the Company an opportunity to obtain an advantage over
competitors who do not know such trade secrets or how to use the same;

 

  g.

consisting of software in various stages of development (source code, object
code, documentation, flow charts), specifications, models, data and customer
information;

 

  h.

consisting of financial information and financial analysis prepared by the
Company or used by the Company;

 

  i.

consisting of legal information; and

 

  j.

relating to contracts.

 

7



--------------------------------------------------------------------------------

The Executive hereby assigns to the Company any rights he may have in any
Confidential Information. The Executive shall not disclose any Confidential
Information to any third party or use any Confidential Information for any
purposes other than as authorized by the Company. The Executive agrees not to
disclose to the Company or use for his benefit any confidential information that
he may possess from any prior employers or other sources. Notwithstanding
anything to the contrary contained herein, nothing in this Agreement shall
prohibit the Executive from reporting possible violations of federal law or
regulation to or otherwise cooperating with or providing information requested
by any governmental agency or entity, including, but not limited to, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. The Executive
does not need the prior authorization of the Company to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures.

8.    Surrender of Materials. The Executive hereby agrees to deliver to the
Company promptly upon request or on the date of termination of the Executive’s
employment all documents, copies thereof and other materials in the Executive’s
possession or control pertaining to the business of the Company and its
customers, including, but not limited to, Confidential Information and
Inventions (and each and every copy, abstract, summary or reproduction of the
same made by or for the Executive or acquired by the Executive) and any other
written or digital documents, information, access to files or information, or
property (including but not limited to credit cards, laptop computers,
cellphones, and security or identification cards) requested by the Board. The
Executive further agrees that any property situated on the premises of, and
owned by, the Company or its subsidiaries or affiliates, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Company’s personnel at any time with or without notice.

9.    Non-Competition and Non-Solicitation. The Executive acknowledges that the
Company has developed, and maintains at great expense, a valuable supplier
network, supplier contacts, many of which are of longstanding, product designs,
and other information of the type described in Section 7 of this Agreement, and
that in the course of his employment (or continued employment) by the Company,
the Executive will be given Confidential Information concerning such suppliers
and products, including information concerning such suppliers’ purchasing
personnel, policies, requirements, and preferences, and such product’s design,
manufacture and marketing.

9.1.    Non-Competition. Accordingly, the Executive agrees that during the
Restricted Period, the Executive will not directly or indirectly:

9.1.1.    Provide services for a business or enterprise that, in its previous
fiscal year, generated 20% or more of its gross revenue from the design,
manufacture and/or sale of Conflicting Products. This subparagraph applies in
the following geographic areas: (a) states and commonwealths of the United
States; (b) the District of Columbia; and (c) any foreign country. Furthermore,
this subparagraph only applies in the foregoing geographic areas to the extent
that the Company has designed, sold or manufactured Conflicting Products within
the relevant territory (or has undertaken preparations to do so) within the one
(1) year-period prior to the termination of the Executive’s employment; or

9.1.2.    Provide services for the following entities (including any of their
respective divisions, subsidiaries, or affiliates): (a) Gap Inc., (b) J.C.
Penney Corporation, Inc., (c) Target

 

8



--------------------------------------------------------------------------------

Corporation, (d) Macy’s, Inc., (e) Sears Holding Corporation, (f) Bed Bath and
Beyond, Inc., (g) Amazon.com, Inc., (h) Boscov’s, (i) Century 21 Department
Store, or (j) Kohl’s Corporation. Such list of entities may be modified from
time to time in the sole reasonable discretion of the Board. The Executive is
not permitted to provide services to such businesses regardless of the amount of
Conflicting Product sales generated by such businesses.

9.2.    Non-Solicitation. During the Restricted Period, the Executive will not,
directly or indirectly, induce, attempt to induce (or in any way assist any
other person in inducing or attempting to induce) any employee, consultant,
supplier, licensor, licensee, contractor, agent, strategic partner, distributor
or other person to terminate or modify any agreement, arrangement, relationship
or course of dealing with the Company. Further, during such period, the
Executive will not, directly or indirectly, on the Executive’s own behalf or on
behalf of any other person or entity, employ or solicit for employment: (a) any
then-current Company employee or agent; or (b) any former Company employee or
agent who provided services to the Company within the twelve (12)-month period
preceding the date of such employment or solicitation.

9.3.    Non-disparagement. During the Term and thereafter, the Executive shall
not make or publish any disparaging statements (whether written or oral)
regarding the Company or its affiliates, officers or employees (the “Company
Parties”) or defame any of the Company Parties, including but not limited to the
services, business ventures, integrity, veracity, or personal or professional
reputation of any of the Company Parties, in any matter whatsoever.

9.4.    Remedies and Injunctive Relief. The Executive acknowledges that any
breach by him of the provisions of this Section 9 (the “Restrictive Covenants”),
whether or not willful, will cause continuing and irreparable injury to the
Company for which monetary damages alone would not be an adequate remedy. The
Executive shall not, in any action or proceeding to enforce the Restrictive
Covenants, assert the claim or defense that such an adequate remedy at law
exists. If there is a breach or threatened breach of any of the Restrictive
Covenants, or any other obligation contained in this Agreement, the Company
shall be entitled to an injunction restraining the Executive from any such
breach without the necessity of proving actual damages, and the Executive waives
the requirement of posting a bond. Nothing herein, however, shall be construed
as prohibiting the Company from pursuing other remedies for such breach or
threatened breach. In the event of any action or proceeding concerning the
Restrictive Covenants, the Executive will reimburse the Company for its
reasonable costs and attorneys’ fees incurred in connection with such action or
proceeding if the Company is determined by the court or other factfinder to have
substantially prevailed in such matter.

9.5.    Notification of Subsequent Employer. The Executive agrees to disclose
the existence and terms of the Restrictive Covenants to any person for whom the
Executive performs or proposes to perform services for during the Restricted
Period.

9.6.    Executive Acknowledgement. The Executive acknowledges that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates, that the duration and scope of the
Restrictive Covenants are reasonable given the Executive’s position within the
Company, and that the Company would not have hired the Executive, entered into
this Agreement or otherwise agreed to provide the payments, rights and benefits
described herein in the absence of the Executive’s execution of this Agreement

9.7.    Tolling of Periods and Enforceability. The periods in Section 9.1 and
Section 9.2

 

9



--------------------------------------------------------------------------------

shall be tolled during (and shall be deemed automatically extended by) any
period in which the Executive is in violation of the provisions of this
Section 9. If a final and non-appealable judicial determination is made that any
of the provisions of this Section 9 constitutes an unreasonable or otherwise
unenforceable restriction against the Executive, the provisions of this
Section 9 will not be rendered void but will be deemed to be modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area that would not constitute such an unreasonable or
unenforceable restriction.

10.    Intellectual Property Rights.

10.1.    The Executive acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, conceived
or reduced to practice by the Executive individually or jointly with others
during the Term and relating in any way to the business or contemplated business
of the Company (regardless of when or where prepared or whose equipment or other
resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Inventions”), as well as
any and all rights in and to copyrights, trade secrets, trademarks (and related
goodwill), patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company. The Executive acknowledges that, by reason of being employed by the
Company at the relevant times, to the extent permitted by law, all of the
Inventions consisting of copyrightable subject matter is “work made for hire” as
defined in 17 U.S.C. § 101 and such copyrights are therefore owned by the
Company. To the extent that the foregoing does not apply, the Executive hereby
irrevocably assigns to the Company, for no additional consideration, the
Executive’s entire right, title and interest in and to all Inventions and
Intellectual Property Rights therein, including the right to sue, counterclaim
and recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company’s rights, title or interest in any Inventions or Intellectual Property
Rights so as to be less in any respect than that the Company would have had in
the absence of this Agreement.

10.2.    The Executive agrees that, from time to time, as may be requested by
the Company and at the Company’s sole cost and expense, the Executive shall do
any and all things that the Company may reasonably deem useful or desirable to
establish or document the Company’s exclusive ownership throughout the United
States of America or any other country of any and all Intellectual Property
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent the Executive has any
Intellectual Property Rights in the Inventions that cannot be assigned in the
manner described above, the Executive unconditionally and irrevocably waives the
enforcement of such Intellectual Property Rights. This Section 10.2 is subject
to and shall not be deemed to limit, restrict or constitute any waiver by the
Company of any Intellectual Property Rights of ownership to which the Company
may be entitled by operation of law by virtue of the Company’s being the
Executive’s employer. The Executive further agrees that, from time to time, as
may be requested by the Company and at the Company’s sole cost and expense, the
Executive shall assist the

 

10



--------------------------------------------------------------------------------

Company in every proper and lawful way to obtain and from time to time enforce
Intellectual Property Rights relating to Inventions in any and all countries. To
this end, the Executive shall execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining, and enforcing such Intellectual Property Rights and the assignment
thereof. In addition, the Executive shall execute, verify, and deliver
assignments of such Intellectual Property Rights to the Company or its
designees. The Executive’s obligation to assist the Company with respect to
Intellectual Property Rights relating to such Inventions in any and all
countries shall continue beyond the termination of the Executive’s employment
with the Company.

11.    Other Conditions of Employment. The Executive shall be subject to other
terms and conditions of employment as set forth in: (a) the prevailing Company
Team Member Handbook, (b) the prevailing Company insider trading policies,
(c) any prevailing clawback or anti-hedging policies, and (d) any other Company
policies, all of which shall be subject to interpretation and change from time
to time at the sole discretion of the Company, so long as such terms and
conditions are not materially inconsistent with the terms hereof.

12.    Miscellaneous.

12.1.    No Liability of Officers and Directors Upon Insolvency. Notwithstanding
any other provision of the Agreement, the Executive hereby (a) waives any right
to claim payment of amounts owed to him, now or in the future, pursuant to this
Agreement from directors or officers of the Company if the Company becomes
insolvent, and (b) fully and forever releases and discharges the Company’s
officers and directors from any and all claims, demands, liens, actions, suits,
causes of action or judgments arising out of any present or future claim for
such amounts.

12.2.    Other Agreements. The Executive represents and warrants to the Company
that there are no restrictions, agreements or understandings whatsoever to which
he is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or the
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by the Executive of his duties under this Agreement.

12.3.    Cooperation. The Executive agrees that, upon reasonable notice and
without the necessity of the Company obtaining a subpoena or court order, the
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), and
any investigation and/or defense of any claims asserted against the Company, its
subsidiaries and affiliates, its predecessors and successors, and all of the
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, which
relates to events occurring during the Executive’s employment with the Company,
its subsidiaries and affiliates as to which the Executive may have relevant
information (including but not limited to furnishing relevant information and
materials to the Company, or its designee and/or providing testimony at
depositions and at trial), provided that with respect to such cooperation
occurring following termination of employment, the Company shall reimburse the
Executive for expenses reasonably incurred in connection therewith, and further
provided that any such cooperation occurring after the termination of the
Executive’s employment shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with the Executive’s business or personal
affairs.

 

11



--------------------------------------------------------------------------------

12.4.    Successors and Assigns. The Company may assign this Agreement to any
successor to its assets and business by means of liquidation, dissolution, sale
of assets or otherwise. For avoidance of doubt, a termination of the Executive’s
employment by the Company in connection with a permitted assignment of the
Company’s rights and obligations under this Agreement is not a termination
“without Cause” so long as the assignee offers employment to the Executive on
the terms herein specified (without regard to whether the Executive accepts
employment with the assignee). The duties of the Executive hereunder are
personal to the Executive and may not be assigned by him.

12.5.    Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of laws. Except as provided in Section 12.6, any
legal proceeding arising out of or relating to this Agreement will be instituted
in a state or federal court in the State of Delaware, and the Executive and the
Company hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that they may have to personal
jurisdiction, the laying of venue of any such proceeding and any claim or
defense of inconvenient forum.

12.6.    Dispute Resolution and Arbitration. Except as otherwise provided herein
(including Section 9.4), any and all justiciable controversies, claims or
disputes that the Executive may have against the Company and/or the Company may
have against the Executive arising out of, relating to, or resulting from the
Executive’s employment with the Company, or the separation of the Executive’s
employment with the Company, including claims arising out of or related to this
Agreement, shall be subject to mandatory arbitration (“Mandatory Arbitration”)
as set forth herein. The mutual obligations by the Company and the Executive to
arbitrate differences provide mutual consideration for this Mandatory
Arbitration provision. Prior to commencing arbitration, if any such matter
cannot be settled through negotiation, then the parties agree first to try in
good faith to settle the dispute by mediation through a mediator selected by the
mutual agreement of both parties. If any such matters cannot be resolved by
mediation within thirty (30) days of the Company or the Executive requesting
mediation (or such longer period as to which the Executive and the Company agree
in writing), they shall be finally resolved by final and binding arbitration.
The parties shall select a neutral arbitrator and/or arbitration sponsoring
organization by mutual agreement. If the parties are not able to mutually agree
to an arbitrator and/or arbitration sponsoring organization, the arbitration
will be held under the auspices of the American Arbitration Association (“AAA”),
and except as otherwise provided in this Agreement, shall be in accordance with
the then current Employment Arbitration Rules of the AAA, which may be found at
www.adr.org or by using an internet search engine to locate. The arbitrator, and
not any federal, state or local court or agency, shall have the exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Mandatory Arbitration provision. Subject to
remedies to which a party to the arbitration may be entitled under applicable
law, each party shall pay the fees of its own attorneys, the expenses of its
witnesses and all other expenses connected with presenting its case. Other costs
of the arbitration, including the cost of any record or transcripts of the
arbitration, administrative fees, the fee of the arbitrator, and all other fees
and costs, shall be borne by the Company. All arbitral awards shall be final and
binding, and the arbitration will be conducted in the City of New York, New
York, in accordance with the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). A
judgement of a court of competent jurisdiction shall be entered upon the award
made pursuant to the arbitration.

12.7.    Waivers. The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party. No waiver will be deemed to
have occurred unless set forth in a writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.

 

12



--------------------------------------------------------------------------------

12.8.    Severability. The various parts of this Agreement are intended to be
severable. Should any part be rendered or declared invalid be reason of any
legislation or by a decree of a court of competent jurisdiction, such part shall
be deemed modified to the extent required by such legislation or decree and the
invalidation or modification of such part shall not invalidate or modify the
remaining parts hereof. Without limiting the generality of the foregoing, if the
scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law. The Executive agrees that such scope may be judicially
modified accordingly.

12.9.    Survival. This Agreement will survive the cessation of the Executive’s
employment to the extent necessary to fulfill the purposes and intent of the
Agreement.

12.10.    Notices. All notices, requests, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, emailed (with confirmation copy by mail) or mailed, certified or
registered mail, return receipt requested, with postage prepaid, to the
following addresses or to such other address as either party may designate by
like notice, and shall be deemed given when so delivered by hand or emailed, or
if mailed, three (3) days after mailing (one (1) business day in the case of
express mail or overnight courier service).

 

If to the Company, to:   

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, New Jersey 08057

Attention: General Counsel

If to the Executive, to the Executive’s most recent address as shown on the
books and records of the Company and its affiliates and to such other or
additional person or persons as either party shall have designated to the other
party in writing by like notice.

12.11.    Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subjects
addressed in those documents, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to that subject matter (including, without limitation, any term sheet
related hereto). This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

12.12.    Withholding. All payments (or transfers of property) to the Executive
will be subject to tax withholding to the extent required by applicable law.

12.13.    Defend Trade Secrets Act Compliance. The Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
Executive’s disclosure of a trade secret that is made in confidence to a
federal, state or local government official or to an attorney, provided that
such disclosure is: (a) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. If the
Executive files a lawsuit for retaliation by the

 

13



--------------------------------------------------------------------------------

Company for reporting a suspected violation of law, the Executive may disclose
the trade secret to the Executive’s attorney and use the trade secret
information in related court proceedings, provided that the Executive files any
document containing the trade secret information under seal and does not
disclose the trade secret, except pursuant to court order.

12.14.    Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.

12.15.    Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case on January 9, 2019.

 

COMPANY DESTINATION MATERNITY CORPORATION By:   /s/ Marla Ryan   Name: Marla A.
Ryan   Title: Chief Executive Officer

 

EXECUTIVE /s/ David Helkey David Helkey

 

15



--------------------------------------------------------------------------------

Exhibit A

Form of RSU Agreement

 

16



--------------------------------------------------------------------------------

Exhibit B

Form of Performance RSU Agreement

 

17



--------------------------------------------------------------------------------

Exhibit C

Form of Stock Option Agreement

 

18



--------------------------------------------------------------------------------

Exhibit D

Relocation Assistance

 

19



--------------------------------------------------------------------------------

Exhibit D

Relocation Benefits

 

  1.

Relocation.

The Executive is required to and hereby agrees to relocate his primary and
permanent residence to the Moorestown, New Jersey area by no later than [date
that is six (6) months following the Effective Date] and to maintain his primary
and permanent residence in the Moorestown, New Jersey area during the term of
the Executive’s employment.

 

  2.

Relocation Benefits.

The Company agrees to reimburse the Executive for up to $30,000 for relocation
expenses (including, but not limited to, the cost of packing, transportation,
and unpacking of the Executive’s household goods and car, and the cost of
storage of the Executive’s personal property) incurred by the Executive in
connection with the Executive’s relocation to the Moorestown, New Jersey area as
per the requirements of Section 1 above.

In addition, from the Effective Date until the earlier of (x) the date on which
such relocation of the Executive’s residence is completed, and (y) six (6)
months following the Effective Date, the Company shall provide the Executive
with (i) reimbursement for pre-approved costs of temporary housing within fifty
(50) miles of the Company’s principal executive offices, and (ii) reimbursement
of travel costs (i.e., coach airfare and/or ground transportation) for up to
three (3) round trips per month between the Executive’s current residence and
the Company’s principal executive offices.

Payment of the amounts in this Section 2 are subject to the Executive’s
submission of any receipts or other supporting documentation as may be
reasonably required by the Company.

The relocation benefits in this Section 2 may be compensable wages to the
Executive, subject to all applicable state and federal income taxes. The Company
shall pay additional compensation to the Executive (the “Gross Up Payment”) in
an amount necessary to reimburse the Executive, on an after-tax basis, for the
additional income and employment taxes incurred by the Executive as a result of
the reimbursement of such relocation expenses, net of the value of any allowable
related tax deductions or tax credits. Such Gross Up Payment shall be paid to
the Executive not later than ninety (90) days after the end of the calendar year
in which the Executive incurs the expenses being reimbursed.

 

  3.

Clawback.

If, within thirty-six (36) months of the latest date of incurrence of relocation
expenses which are reimbursed or paid to the Executive, the Executive (a) fails
to maintain a residence within the Moorestown, New Jersey area as required by
this Agreement without the Company’s consent, (b) resigns without Good Reason,
or (c) is terminated for Cause, the Executive agrees to reimburse the Company
the full amount of the relocation expenses paid by the Company under Section 2
(including any Gross Up Payment) within sixty (60) days from the first date of
the failure to maintain residence in the case of (a) above, or within sixty
(60) days from the Executive’s last day of employment in the case of (b) or (c)
above. After such sixty (60) day period, the Company will charge the Executive a
financing fee equivalent to the prime rate of interest as specified in the Wall
Street Journal on the outstanding balance at that time and the Executive will be
subject to collection proceedings. The Executive authorizes the Company to
offset any monies owed to the Executive to be applied toward any reimbursement
to the extent allowable under Section 409A of the Code.

 

-1-